 MAXIMILLION CRUISES, INC. 137Maximillion Cruises, Inc. and Seafarers International Union, AFLŒCIO.  Case 29ŒCAŒ22509 September 14, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND LIEBMAN On July 2, 1999, Administrative Law Judge Howard Edelman issued the attached decision.  The Respondent filed exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below.1 The judge™s remedy is modified as follows: The Re-spondent shall pay its terminated employees backpay at the rate of their normal wages when last in the Respon-dent™s employ from 5 days after the date of this Decision and Order until occurrence of the earliest of the follow-ing conditions: (1) the date the Respondent bargains to agreement with the Union on those subjects pertaining to the effects of the closing of its facility on its employees; (2) a bona fide impasse in bargaining; (3) the Union™s failure to request bargaining within 5 business days after receipt of this Decision and Order, or to commence nego-tiations within 5 business days after receipt of the Re-spondent™s notice of its desire to bargain with the Union; and (4) the Union™s subsequent failure to bargain in good faith, but in no event shall the sum paid to these employ-ees exceed the amount they would have earned as wages from the date on which the Respondent closed its Brook-lyn, New York facility operations, to the time they se-cured equivalent employment elsewhere, or the date on which the Respondent shall have offered to bargain in good faith, whichever occurs sooner; provided, however, that in no event shall this sum be less than the employees would have earned for a 2-week period at the rate of their normal wages when last in the Respondent™s employ.  Backpay shall be based on earnings which the terminated employees would normally have received during the ap-plicable period, less any net interim earnings, and shall be computed in accordance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).                                                                                                                      1 We shall modify the judge™s Transmarine remedy language to con-form with changes the Board adopted in Melody Toyota, 325 NLRB 846 (1998).  We shall also modify the judge™s recommended Order in accordance with Indian Hills Care Center, 321 NLRB 144 (1996).  Finally, we shall modify the notice to conform with the recommended Order as modified. ORDER The National Labor Relations Board orders that the Respondent, Maximillion Cruises, Inc., Fort Lauderdale, Florida, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Seafarers International Union, AFLŒCIO with respect to the effects of its decision to close its Brooklyn, New York facility operations on represented employees in the following unit:    All full-time and regular part-time Navigational crew, including mates, dock hands, able-bodied seamen, oil-ers and engineers employed by the Respondent out of its Brooklyn, New York facility, excluding captains, guards and supervisors as defined in the Act.  (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Pay to the unit employees limited backpay in the manner set forth in this decision.  (b) On request, bargain collectively with the Union with respect to the effects on the unit employees of its decision to close its Brooklyn, New York facility opera-tions, and reduce to writing any agreement reached as a result of the bargaining. (c) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Order. (d) Within 14 days after service by the Region, mail, at its own expense and after being signed by the Respon-dent™s authorized representative, an exact copy of the attached notice, marked ﬁAppendix,ﬂ2 to the Union and to all former unit employees who were employed when the Respondent closed its Brooklyn, New York facility operations. (e) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.  2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 329 NLRB No. 16  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  138 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to bargain with Seafarers Interna-
tional Union, AFLŒCIO with respect to the effects of our 
decision to close our Brookl
yn, New York facility opera-
tions on the following unit of employees: 
 All full-time and regular part-time Navigational crew, 
including mates, dock hands, able-bodied seamen, oil-
ers and engineers employed by us out of our Brooklyn, 

New York facility, excluding captains, guards and su-
pervisors as defined in the Act. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL pay to the unit employees described above 
limited backpay in the manner set forth in the Board™s 
decision. WE WILL, on request, bargain collectively with the Un-
ion with respect to the effects on the unit employees of 

our decision to close our Brooklyn, New York facility 
operations, and reduce to writing any agreement reached 
as a result of the bargaining. 
MAXIMILLION 
CRUISES, INC.  Haydee Rosario, Esq
., for the General Counsel. 
Catherine McVeigh, Esq., 
for the Respondent. 
 BENCH DECISION STATEMENT OF THE 
CASE HOWARD 
EDELMAN
, Administrative Law Judge.  The trial 
was held before me on May 5, 1999, in Brooklyn, New York. 
The complaint alleged that following a Board election and 
certification, Respondent Maximilli
on Cruises, Inc. refused to meet with and bargain with the Seafarers International Union 
(the Union), in violation of Section 8(a)(1) and (5) of the Act.  
Based on counsel for Respondent™s admission that Respondent 
had terminated its business ope
ration on or about September 
30, 1998, counsel for the General Counsel moved to amend its 
complaint to include an allegation that since such termination, 
Respondent has refused to bargai
n with the Union concerning 
the effects of such termination.
  Counsel for Respondent did not 
object to the amendment, and such amendment was granted. 
Based on the entire record in this case, my observation of the 
demeanor of the single witness presented by the General Coun-
sel, and on the oral argument by the General Counsel, I make 
the following findings of fa
ct, and conclusions of law.
1   
Respondent, is a Florida corporati
on, with its principle office 
and place of business located in Fort Lauderdale, Florida, and 
another place of business located in Brooklyn, New York (the 
Brooklyn facility), has been enga
ged in the business of operat-ing a gambling boat.  Respondent annually, in the course of its 
business operations, derives gross revenues in excess of 
$500,000.  Respondent annually purch
ases and receives at its™ 
Brooklyn facility food, liquor, a
nd other supplies for its gam-bling business valued at in 
excess of $500,000 directly from 
enterprises located outside the State of New York.  
I find that Respondent is an employer engaged in business 
within the meaning of Section 2(2), (6), and (7) of the Act.
2  It is admitted and I find that the Union is a labor organization 
within the meaning of Section 2 (5) of the Act. 
On August 28, 1998, the Union filed a petition for certifica-
tion of representative in Case 20ŒRCŒ9103, seeking of a unit of 
employees, described below.  
On September 25, 1998, an elec-tion was conducted and on Octo
ber 21, 1998, the Union was 
certified as the exclusive collective-bargaining representative 
of:  All full-time and regular part-time Navigational crew, includ-
ing mates, dock hands, able-bodied seamen, oilers and engi-
neers, employed by the employer out of its Brooklyn facility, 
excluding captains, guards and supervisors as defined in Sec-
tion 2(11) of the Act. 
 On December 1, 1998, David Ross, Respondent™s president, 
met with Jack Caffey, Union™s vice president, to discuss terms 
for a collective-bargaining agreement.  Caffey gave Ross writ-
ten proposals for a collective-bargaining agreement.  Ross did 
not submit any counterproposals. 
 Ross did not inform Caffey 
that he intended to, or 
had ceased doing business. 
Thereafter, by telephone calls and by a letter dated December 
15, 1998, the Union attempted to
 contact Ross to arrange for 
further meetings. Ross has failed to respond. 
The evidence establishes that Respondent had discontinued 
its operation prior to meeting with the Union on December 1, 
and failed to disclose this to the Union.  Moreover, notwith-
standing further requests by the 
Union to bargain, Respondent refused to reply to such requests or to notify the Union that it 
had discontinued its operation.  By
 engaging in such conduct, I 
find that Respondent violated S
ection 8(a)(1) and (5) of the 
Act.  
Sea Jet Trucking Corp., 
327 NLRB 540 (1999); 
Transma-rine Navigation Corp., 
170 NLRB 389 (1968). 
Accordingly, I shall recommend that Respondent be ordered 
to bargain with the Union, on request, about the effects upon 

employees in the unit set forth 
above, and to pay these employ-
                                                          
 1 Counsel for Respondent declined to
 make an oral argument.  Coun-
sel for the General Counsel and counsel for Respondent waived the 
filing of briefs.  
2 Counsel for the Respondent did not admit to the conclusion of the 
Board™s jurisdiction, however, in vi
ew of the Board™s certification, 
described below, I conclude Responde
nt is an employer as defined in 
the Act.  
Spring Valley Farms, Inc., 
274 NLRB 643, 644 (1985). 
 MAXIMILLION CRUISES, INC. 139ees amounts at the rate of their 
normal wages when last in Re-
spondent™s employ from 5 days afte
r the date of this decision 
until the occurrence of the earliest of the following conditions: 
(1) the date Respondent bargains for agreement with the Union 
on those subjects pertaining to the effects of the closing of its 
business operations at its Brookl
yn facility; (2) a bona fide 
impasse in bargaining; (3) the failure of the Union to request 
bargaining within 5 days of this decision, or to commence ne-
gotiations within 5 days of the 
Respondent™s notice of its desire to bargain with the Union; or (4
) the subsequent failure of the 
Union to bargain in good faith; but in no event shall this sum be 

less than these employees would have earned for a 2-week 
period at the rate of their normal wages when last employed by 
Respondent.  [Recommended Order omitted from publication.] 
. 